Case 1:20-cv-01796-GWC Document 7 Filed 05/27/21 Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

JOSEPH T. JARZEMBEK,
Plaintiff,
Case No. 1:20-cv-1796

Vv.

COUNTY OF ERIE, MARNI BOGART,
and JOHN DOE,

Defendants.

ORDER ON DEFENDANTS’ MOTION TO DISMISS
(Doc. 2)

Plaintiff Joseph T. Jarzembek, proceeding pro se, sued Defendants County of Erie, Marni
Bogart, and John Doe in Erie County Supreme Court on November 23, 2020. Defendants
removed the case to this court on December 7, 2020. (Doc. 1.) Plaintiff brings a claim under
42 U.S.C § 1983 for deprivation of his procedural due process rights, and claims under state tort
law for intentional and negligent infliction of emotional distress. (Doc. 1 at 13-18.) Defendants
have filed a motion to dismiss the Complaint. (Doc. 2.)

Background

The Complaint alleges the following facts.!

Plaintiff Jarzembek is an attorney licensed to practice law in the state of New York.
(Doc. | at 13 ¢ 3.) Plaintiff worked for the Erie County Department of Social Services for nearly
twenty-five years, and also served as an Assistant Erie County Attorney for nearly four years.

Ud.) Defendant Bogart was the Director of Legal Affairs for the Department in 2019 (id. at 14

 

' The court declines to consider facts alleged for the first time in Plaintiff's “Opposing
Declaration,” submitted alongside Plaintiffs response to the pending motion. (Doc. 5.)
Case 1:20-cv-01796-GWC Document 7 Filed 05/27/21 Page 2 of 12

q 14), and Defendant Doe is an unnamed employee or agent of the County of Erie (id. { 6). In
March 2019, Defendants wrote and published a document (“the Memorandum”) about Plaintiff's
allegedly deficient legal abilities. (/d. J 15.) Plaintiff left his employment as Assistant Counsel at
the Department in May 2019. Ud. at 14 ¥ 13.)

The Memorandum is not attached to the Complaint, but the Complaint contains the
following objections to the allegedly defamatory statements contained in the March 25
memorandum:

15. First upon information and belief plaintiff's actions with the physician in the
S case were not deficient in that he as an officer of the court properly spoke directly
to the physician’s lawyer prior to the court date since that medical witness was
represented by counsel.

16. Secondly, upon information and belief, Defendants’ comments regarding what
plaintiff did at a conference on February 27 2019 were misleading, libelous and
defamatory. Upon information and belief plaintiff spoke to a representative in
defendant Bogart’s office early that morning and informed her that he had a very
busy court calendar that morning and that he would come to the meeting once the
calendar was completed. Upon information and belief Plaintiff did not stare outside
the window but instead conscientiously listened to the discussion that occurred on
that date at the meeting.

17. Third, upon information and belief, contrary to the libelous statements included
in the March 25 memorandum, caseworkers like respondents are not generally
permitted to appear in pretrial conferences with judge’s law clerks and respondent’s
counsel.

18. Fourth upon information and belief, defendant’s statements in the memorandum
that the grandparent’s attorney had no standing in February 2019 are false, libelous
and defamatory. Upon information and belief grandparent’s counsel had standing
to make arguments.

19. Fifth, upon information and belief, defendants prepared a legal defamatory
document claiming that the plaintiff was responsible for sending files from a judge
to a hearing officer.

20. Sixth, upon information and belief some of the cases that were scheduled in
Part 13 in January 2019, defendants prepared a defamatory statement knowing that
many cases had already been scheduled for January 2019. Before a vertical
prosecution plan had been implemented in December 2018.
Case 1:20-cv-01796-GWC Document 7 Filed 05/27/21 Page 3 of 12

(Doc. 1 at 14-15.)

Plaintiff contends that the contents of the Memorandum “were false, defamatory and
libelous,” were known to be such to Defendants, and were written with malicious intent to harm
Plaintiff. (id. at 15 § 21.) Plaintiff alleges that, as a consequence of Defendants’ actions, he “has
been held up to public contempt, ridicule, disgrace and prejudice,” suffered mental anguish and
injured business reputation, and lost the esteem and respect of friends and the public generally.
(Id. at 16 ¥ 24.)

The Complaint identifies three causes of action: a claim under § 1983 for the deprivation
of Plaintiffs procedural due process rights (id. JJ 26-30); a claim for negligent infliction of
emotional distress under state law (id. at 17 J 32-34); and a claim for intentional infliction of
emotional distress under state law (id. J§ 36-38). On or about June 22, 2019, Plaintiff delivered a
notice of claim to Defendants. (/d. at 14 § 8.) Defendants have attached a copy of the notice of
claim to their reply to Plaintiffs opposition to the motion to dismiss. (See Doc. 6-1.) A hearing
under N.Y. Gen. Mun. L. § 50-h was held in May 2020. (Doc. 1 at 14 ¢ 10.)

Analysis
I. Standard of Review

To survive such a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint “must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Although the court accepts all plausible allegations in the complaint
as true and draws all reasonable inferences in favor of the plaintiff, Lanier v. Bats Exch., Inc.,
838 F.3d 139, 150 (2d Cir. 2016), “[t]hreadbare recitals of elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Empire Merchants, LLC vy. Reliable
Case 1:20-cv-01796-GWC Document 7 Filed 05/27/21 Page 4 of 12

Churchill LLLP, 902 F.3d 132, 139 (2d Cir. 2018) (quoting Iqbal, 556 U.S. at 678). The court
will grant a motion to dismiss only where “it is clear from the face of the complaint, and matters
of which the court may take judicial notice, that the plaintiff's claims are barred as a matter of
law.” Parkcentral Glob. Hub Ltd. v. Porsche Auto. Holdings SE, 763 F.3d 198, 208-09 (2d Cir.
2014) (per curiam) (quoting Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir. 2000)).
I. Section 1983 Claim

Section 1983 creates a federal cause of action for challenging the deprivation of
constitutional rights by a “person” acting under color of state law. 42 U.S.C. § 1983; Monroe v.
Pape, 365 U.S. 167, 186 (1961). A plaintiff who has been deprived of his constitutional rights
may seek damages under § 1983 from officials who caused that deprivation while acting in their
individual capacities, and against municipalities where the “execution of a government’s policy
or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to
represent official policy, inflicts the [constitutional] injury.” Monell v. Dep’t of Soc. Servs. of
City of N.Y., 436 U.S. 658, 690 (1978). An official-capacity suit for damages against a state or
local official is properly treated as a suit against the state or municipality, Hafer v. Melo, 502
USS. 21, 25 (1991), and may be dismissed for redundancy, Curley v. Vill. of Suffern, 268 F.3d 65,
72 (2d Cir. 2001). Where a complaint does not specify whether the plaintiff sues an official in

ee

her personal or official capacity, ““‘[t]he course of proceedings’ . . . typically will indicate the
nature of the liability sought to be imposed.” Kentucky v. Graham, 473 U.S. 159, 167 n.14
(1985) (quoting Brandon v. Holt, 469 U.S. 464, 469 (1985)). A request for punitive damages

generally implies that the plaintiff sues the official in her individual capacity, because punitive

damages are not available against a municipal defendant. See Graham, 473 U.S. at 167 n.13.
Case 1:20-cv-01796-GWC Document 7 Filed 05/27/21 Page 5 of 12

Because the Complaint does not specify the capacity in which Plaintiff sues Defendants
Bogart and Doe but includes a request for punitive damages, the court construes Plaintiff's
§ 1983 claim against Defendant Bogart as an individual-capacity claim.* The court considers
whether the Complaint sufficiently states a claim under § 1983 against Individual Defendants in
their personal capacities or against the County of Erie. A common requirement of both claims is
that Plaintiff has suffered a constitutional deprivation.

The Complaint alleges that Defendants violated Plaintiff's constitutional right to
procedural due process. To prevail on this type of claim, a plaintiff must establish that “a liberty
or property interest [] has been interfered with by the state,” and that “the procedures attendant
upon that deprivation were constitutionally [in]sufficient.” Ky. Dep’t of Corr. v. Thompson, 490
U.S. 454, 460 (1989). Liberty and property interests may arise from the Due Process Clause
itself or from state law. Jd. Here, the Complaint alleges that Defendants violated Plaintiff's
procedural due process rights when they “impair[ed] plaintiff's property interest” in his law
license by defaming Plaintiff and causing injury to his reputation. (Doc. 1 at 16 {J 24, 27-28.)

Generally, “[a] free-standing defamatory statement made by a state official about an
employee is not a constitutional deprivation.” Donato v. Plainview-Old Bethpage Cent. Sch.
Dist., 96 F.3d 623, 630 (2d Cir. 1996). However, one exception to this rule is the “stigma plus”
procedural-due-process claim, which arises when a public employer terminates an employee and
publicly charges him with behavior such as illegality, dishonesty, immorality, or incompetence
that “deprives h[im] of the ‘freedom to take advantage of other employment opportunities.’” Jd.

(quoting Bd. of Regents of State Colleges y. Roth, 408 U.S. 564, 573 (1972)). Although the

 

* To the extent the Complaint states an official-capacity claim against Defendant Bogart,
that claim is subject to dismissal as duplicative of Plaintiff's claim against the County. See Will
v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989)
Case 1:20-cv-01796-GWC Document 7 Filed 05/27/21 Page 6 of 12

Complaint characterizes the liberty or property interest at stake in various ways,’ reading the
Complaint in its entirety suggests that Plaintiff brings his § 1983 claim under a “stigma plus”
theory. (See Doc. 1 at 15-16 Ff 15, 23-24 (alleging defamatory and stigmatizing acts in the
course of terminating Plaintiff's employment); id. at 16 J] 24, 27-28 (describing the effect of
such actions on Plaintiffs ability to practice law); see also Doc. 4 at 6 (characterizing
Defendants’ actions as infringing a liberty or property interest via their adverse effect on the
value of Plaintiffs law license).)

To prevail on a stigma-plus claim, a plaintiff must establish that his employer’s
statements implicate his liberty interest his freedom to pursue employment. The Second Circuit
has explained that

governmental allegations of professional incompetence do not implicate a liberty

interest in every instance. Such allegations will support a right to a name-clearing

hearing only when they denigrate the employee’s competence as a professional and
impugn the employee’s professional reputation in such a fashion as to effectively

put a significant roadblock in that employee's continued ability to practice his or
her profession.

Donato, 96 F.3d at 630-31. Generally, a plaintiff “is required only to raise the falsity of these
stigmatizing statements as an issue, not prove they are false.” Patterson v. City of Utica,

370 F.3d 322, 330 (2d Cir. 2004). A plaintiff must also prove that the “stigmatizing statements
were made public.” Jd. However, “[t]his requirement is satisfied where the stigmatizing charges
are placed in the discharged employee’s personnel file and are likely to be disclosed to

prospective employers.” Donato, 96 F.3d at 631 (internal citations and quotation marks omitted).

 

> For instance, the Complaint alleges that Defendants violated “plaintiff's right to speak
freely, plaintiff’s property interest in his law license, and plaintiff's right to due process under
law.” (Doc. 1 at 16 § 27.)
Case 1:20-cv-01796-GWC Document 7 Filed 05/27/21 Page 7 of 12

As a type of procedural due process claim, “a stigma-plus claim enforces a limited but
important right: the right to be heard ‘at a meaningful time and in a meaningful manner.’” Segal
v. City of New York, 459 F.3d 207, 213 (2d Cir. 2006) (quoting Goldberg v. Kelly, 397 U.S. 254,
267 (1970)). “[T]he availability of adequate process defeats a stigma-plus claim.” Jd. Where a
plaintiff successfully proves a stigma-plus claim, due process requires he be afforded a post-
deprivation opportunity to clear his name. Patterson, 379 F.3d at 330. However, if the
government actor charged with making the adverse employment decision “is a high-ranking
[state] official with ‘final authority over significant matters,’ an individual is entitled to a hearing
prior to a “stigma-plus” deprivation of a liberty interest. Velez v. Levy, 401 F.3d 75, 91-93
(2d Cir. 2005).

The court concludes that the Complaint sufficiently alleges two of the three elements
necessary to establish a deprivation of a liberty interest under a stigma-plus theory. The
Complaint alleges that Defendants produced a document containing defamatory statements that
adversely reflect on Plaintiffs capacity as an attorney. (See Doc. 1 at 14-15 4 15-20.) Plaintiff
“seongly disputes the accuracy of the [] comments, another showing required for a plaintiff to
state a liberty claim.” Donato, 96 F.3d at 632. The Complaint alleges that the statements
precipitated Plaintiff's termination of employment at Erie County Department of Social Services
(id. at 14 7 13, 15), and that this stigma-plus has subjected Plaintiff to “public contempt,
ridicule, disgrace and prejudice”; “great mental pain and anguish”; and “irreparable injur[y] in
good name[] and business reputation, and social standing” (id. at 16 4 24). Together, these
allegations sufficiently state that Defendants made stigmatizing statements in connection with
Plaintiff's termination or cessation of employment and sufficiently raise the falsity of those

statements.
Case 1:20-cv-01796-GWC Document 7 Filed 05/27/21 Page 8 of 12

However, the Complaint’s allegations regarding publication are too conclusory to satisfy
the Rule 12(b)(6) standard. Despite various references to the “publication” of the document (e.g.,
id. at 15 J] 22-23), the Complaint does not allege that Defendants made the memorandum
available to anyone besides plaintiff. To qualify as actionable “publication,” an allegedly
“defamatory statement must be sufficiently public to create or threaten a stigma; hence, a
statement made only to the plaintiff, and only in private, ordinarily does not implicate a liberty
interest.” Velez, 401 F.3d at 87. Measured against this standard, the Complaint’s conclusory
allegations of “publication” are insufficient to establish this necessary element of a stigma-plus
claim.

Moreover, even if the Complaint sufficiently alleged a deprivation of Plaintiffs liberty
interest, the Complaint also falls short at the second step of the procedural due process inquiry.
Although the Complaint alleges that Plaintiff received a § 50-h hearing after his termination, it
does not contain any allegations regarding deficiencies in that process. (Doc. 1 at 14 4 10.) Nor
does the Complaint contain any allegations suggesting that the county employees who ordered
Plaintiff s termination from employment were of such ty reenidiny” status as to entitle Plaintiff
to a pre-deprivation hearing. See Velez, 401 F.3d at 91-93.

Because the Complaint does not plausibly allege that Plaintiff's termination and post-
termination hearing deprived him of his liberty interest without due process, Plaintiff's stigma-
plus claim fails against all Defendants, and must be dismissed.

II. State-Law Claims

Having dismissed the claim over which it had original jurisdiction, the court determines

that the factors enumerated in 28 U.S.C. § 1367(c) weigh in favor of exercising supplemental

jurisdiction over Plaintiff’s state-law claims. These claims arise from the same events as the
Case 1:20-cv-01796-GWC Document 7 Filed 05/27/21 Page 9 of 12

federal claim, and do not raise novel or complex issues of state law. United Mine Workers of Am.
v. Gibbs, 383 U.S. 715, 727 (1966). Consequently, the court’s exercise of supplemental
jurisdiction is justified. See Valencia ex rel. Franco v. Lee, 316 F.3d 299, 305 (2d Cir. 2003).

A. Negligent Infliction of Emotional Distress — Exclusive Remedy

The Complaint alleges that Defendants harassed Plaintiff from March 25, 2019 (the
alleged publication date of the defamatory statements) until May 2019 (the date Plaintiff left
employment at the Department), and that Defendants’ negligence caused Plaintiff to suffer
“extreme emotional psychological and mental distress and anxiety.” (Doc. 1 at 17 J] 32-33.) In
their motion to dismiss, Defendants argue that N.Y. Workers’ Comp. Law § 29(6) bars Plaintiff's
negligence claim.

Section 29(6) provides that “[t]he right to compensation under this chapter [N.Y.
Workers’ Comp. Law], shall be the exclusive remedy to an employee . . . when such employee is
injured . . . by the negligence or wrong of another in the same employ.” N.Y. Workers’ Comp.
Law § 29(6). The Second Circuit has held that § 29(6) bars common-law negligence claims
against an employer based on a co-worker’s harassment allegedly creating a hostile work
environment. Torres v. Pisano, 116 F.3d 625 (2d Cir. 1997); see also Ferris v. Delta Air Lines,
Inc., 277 F.3d 128, 138 (2d Cir. 2001). Plaintiff's opposition memorandum does not identify
countervailing caselaw, and Plaintiff’s jurisdictional argument is unavailing. (See Doc. 4 at 9.)
This court has original jurisdiction over Plaintiff's claim under § 1983, and supplemental
jurisdiction over his state-law tort claims. New York tort law controls this court’s adjudication of
Plaintiffs negligence claim. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).

Because Plaintiff sues his employer and former co-employees for emotional distress

arising from alleged harassment and negligence, Plaintiffs claim for negligent infliction of
Case 1:20-cv-01796-GWC Document 7 Filed 05/27/21 Page 10 of 12

emotional distress is barred by N.Y. Workers’ Comp. Law § 29(6), which provides the exclusive
remedy against the employer.

B. Intentional Infliction of Emotional Distress

Plaintiff's third cause of action alleges that Defendants “intended to cause or
disregard|ed] a substantial probability of causing plaintiff severe emotional intentional
psychological and mental distress” by way of their “extreme and outrageous conduct as alleged
[in the Complaint].” (Doc. 1 at 17 49 36-37.) Defendants respond that Plaintiffs claim is barred
against the County as a matter of public policy, and that the Complaint fails to state a claim
against Individual Defendants. (Doc. 2-2 at 13-14.)

In New York, a plaintiff bringing a claim for intentional infliction of emotional distress
(IED) must establish “(1) extreme and outrageous conduct; (2) intent to cause, or reckless
disregard of a substantial probability of causing, severe emotional distress; (3) a causal
connection between the conduct and the injury; and (4) severe emotional distress.” Stuto v.
Fleishman, 164 F.3d 820, 827 (2d Cir. 1999). New York courts have held that public policy bars
IIED claims against government entities. E.g., Rapuzzi v. City of New York, 186 A.D.3d 1548,
1550, 131 N.Y.S.3d 76, 79 (N.Y. App. Div. 2020); Boyle v. Caledonia-Mumford Cent. Sch.,
140 A.D.3d 1619, 1621, 34 N.Y.S.3d 548, 550 (N.Y. App. Div. 2016). For this reason, Plaintiffs
claim against the County must be dismissed. The court considers whether the Complaint states
an ITED claim against the Individual Defendants.

New York courts have interpreted the first element of an ITED claim to require conduct
so “extreme and outrageous... to go beyond all possible bounds of decency, and to be regarded
as atrocious, and utterly intolerable in a civilized community.” Murphy v. Am. Home Prods.

Corp., 448 N.E.2d 86, 90 (N.Y. 1983); Chanko v. Am. Broad. Cos. Inc., 49 N.E.3d 1171, 1179

10
Case 1:20-cv-01796-GWC Document 7 Filed 05/27/21 Page 11 of 12

(N.Y. 2016) (holding that conduct “likely [to] be considered reprehensible by most people...
was not so extreme and outrageous as to satisfy our exceedingly high legal standard” from
Murphy). The allegations in the Complaint do not meet this standard. Plaintiff alleges that
Defendants “harassed” him, but does not provide additional details on the alleged harassment.
The Complaint also fails to identify with any specificity the contents of Defendants’ allegedly
defamatory statements, and the court cannot conclude, from the Complaint’s limited factual
allegations, that the alleged defamation rose to the Murphy standard of extreme and outrageous
conduct. Because the Complaint does not plausibly allege that Defendants engaged in “extreme
and outrageous” conduct, Plaintiffs claim for IED must be dismissed against Individual
Defendants, too.
IV. Whether Plaintiff Should Be Allowed to Amend his Complaint

Plaintiff has requested leave to amend the complaint. (Doc. 4 at 11.) Fed. R. Civ. P.
15(a)(2) provides that the court “should freely give leave [to amend] when justice so requires.”
The Second Circuit has held that a court should not dismiss a pro se plaintiff's complaint
“without granting leave to amend at least once when a liberal reading of the complaint gives any
indication that a valid claim might be stated.” Branum v. Clark, 927 F.2d 698, 705 (2d Cir.
1991). However, a court need not grant leave to amend where better pleading will not cure the
complaint’s deficiencies. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). In addition,
“under certain circumstances, a litigant’s experience and knowledge may [] justify complete
withdrawal of solicitude” for pro se litigants, including when a practicing attorney represents
himself. Tracy v. Freshwater, 623 F.3d 90, 103 (2d Cir. 2010).

Better pleading could not cure Plaintiff's claim for negligent infliction of emotional

distress, because New York law bars such claims against employers and co-employees. In

11
Case 1:20-cv-01796-GWC Document 7 Filed 05/27/21 Page 12 of 12

contrast, it is feasible that improved pleading could salvage Plaintiff's claims for ITED and
stigma-plus deprivation of procedural due process. Plaintiff's opposing declaration contains
newly articulated factual allegations regarding Plaintiff's § 50-h hearing and experience of
harassment that supplement the operative Complaint’s deficient pleading. (See Doc. 4 at 7, 10.)
Because the opposing declaration alleges facts which, if adequately articulated and incorporated
into an amended pleading, could state a plausible claim under § 1983 or under state law for ITED,
the court will grant Plaintiff leave to amend his complaint.
Conclusion

Defendants’ motion to dismiss (Doc. 2) is GRANTED IN PART and DENIED IN PART.
The motion is granted insofar as the Complaint fails to state a claim for negligent infliction of
emotional distress. The motion is denied insofar as it seeks a dismissal with prejudice of the
claims for IIED and deprivation of procedural due process.

Plaintiff is granted leave to amend. Any Amended Complaint must be filed by July 1,
2021. Failure to so amend will result in dismissal with prejudice of Plaintiff's § 1983 and ITED

claims.

ath
Dated this AStRy of May, 2021.

 

Geoffrey W. Crawford, Judge
United States District Court

12
